UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6109



JOHN E. DANIELS,

                                              Plaintiff - Appellant,

          versus


CAPTAIN WILLIAMS, Lexington County Detention
Center;   MAJOR   HARRIS,    Lexington   County
Detention    Center;    LIEUTENANT    GARRISON,
Lexington County Detention Center, sued in
their   official,   individual   and   personal
capacity,

                                             Defendants - Appellees,


          and


LEXINGTON COUNTY DETENTION CENTER,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   C. Weston Houck, Senior District
Judge. (CA-01-2762-9-12)


Submitted:   April 15, 2004                 Decided:   April 22, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
John E. Daniels, Appellant Pro Se.       Matthew Blaine Rosbrugh,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               John E. Daniels seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint. We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

               Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).           This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

               The district court’s order was entered on the docket on

November 12, 2003.       The notice of appeal was filed on December 29,

2003.*   Because Daniels failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented    in   the

materials      before   the    court   and     argument   would   not   aid   the

decisional process.



     *
      For the purpose of this appeal, we assume this date is the
date the notice of appeal was delivered to prison officials for
mailing to the court. See Fed. R. App. P. 4(c); Houston v. Lack,
487 U.S. 266 (1988).

                                       - 3 -
        DISMISSED




- 4 -